Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)1 as being anticipated by Lesartre United States Patent Application Publication 2016/0343455 hereinafter L. 
In regard to claims 1, 11, 17
L discloses a method comprising: determining that a first plane of a set of planes of a memory die is an invalid plane; and issuing, based at least in part on the determining, a single descriptor associated with a multi -plane operation for the set of planes of the memory die, wherein the single descriptor comprises a plurality of commands for the multi-plane operation, and wherein a first command of the plurality of commands is a duplicate of a second command of the plurality of commands based at least in part, on the first plane being the invalid plane, the second command for a second plane of the set of planes. (Paragraphs 16-20)
In regard to claims 2, 12, 18
L discloses the method of claim 1, further comprising: replacing an address of the first plane with an address of the second plane of the set of planes, wherein the second plane of the set of planes is a valid plane. (Paragraph 51)
In regard to claim 3
L discloses the method of claim 2, further comprising: determining a number of invalid planes of the set of planes; and replacing addresses for each of the number of invalid planes with an address associated with a valid plane in a multi-plane command sequence indicated by the single descriptor. (Paragraphs 51-55)
 In regard to claim 4
L discloses the method of claim 1, further comprising: duplicating the second command of the plurality of commands based at least in part on the first plane being the invalid plane; and replacing the first command with the second command based at least in part on duplicating the second command. (Paragraphs 16- 20) & (Paragraph 51)
In regard to claims 5, 14, 19
L discloses the method of claim 1, wherein determining that the first plane of the set
of planes is the invalid plane is based at least in part on the first plane containing an
amount of invalid data, the first plane exceeding a threshold number of invalid pages of the memory die, or both. (Paragraph 51)
In regard to claim 6
L discloses the method of claim 1, wherein the second command corresponds to the second plane different from the first plane. (Paragraphs 16-20) & (Paragraph 59)
In regard to claims 7, 15
L discloses the method of claim 1, wherein the second command corresponds to a valid plane. (Paragraphs 16-20) & (Paragraph 59)
In regard to claim 8
L discloses the method of claim 1, wherein issuing the single descriptor further comprises: issuing the single descriptor to a local memory controller of the memory die. (FREE-p mechanism)
In regard to claim 9
L discloses the method of claim 1, wherein the single descriptor contains only- commands for valid planes of the set of planes. (Paragraph 14)
In regard to claims 10, 16
L discloses t he method of claim 1, wherein the plurality of commands are associated with at least one of a read operation, a write operation, or an erase operation. (Paragraph 18)
In regard to claims 13, 20
L discloses the method of claim 12, wherein issuing the plurality of commands further comprises: issuing the second command for the second plane of the set of planes. (Paragraph 18)
Response to Applicant Remarks and Arguments
Arguments and remarks submitted to the Office have fully considered and are not persuasive.
In regard the main argument which states, “L does not disclose “ wherein the single descriptor comprises a plurality of commands for the multiplane operation, and wherein a first command of the plurality of commands is a duplicate of a second command of the plurality of commands,” as recited in independent claim 1. But a memory location is not the same as a “plurality of commands” much less including “a first command that is a duplicate of a second command” Thus, L does not disclose “wherein the single descriptor comprises a plurality of commands for the multi plane operation, and wherein a first command of the plurality of commands is a duplicate of a second command of the plurality of commands” as recited in independent claim 1”
Examiner respectfully disagrees.
First the present application defines a command in paragraph 14 as; “Data operations can be host initiated operations. For example, the host system can initiate a data operation write read erase on a memory sub system. The host system can send access requests write command, read command to the memory sub system, such as to store data on a memory device at the memory sub system and to read data from the memory device on the memory sub system.”
The command as claimed are interpreted as read, write, and erase operations.
Paragraph 42 states; “A memory manager may correct errors on memory array using methods that may not alter a circuit on a memory die. The memory manager may remap a memory location using a pointer, status bit, or combination thereof to remap data from a first memory location with a failure to a second memory location that does not have a failure. The memory manager may encode date to ensure that the failure in the memory location does not cause data inconsistency. The write module may store an association between the identification of a first memory location and the second memory location. The data stored may include a pointer to the second memory location. The association may be stored in the memory array or may be stored on an alternative device for future reference.
Paragraph 48 adds; “The method may allow for receiving identification of a first memory location and remapping the first memory location by selecting a second memory location to store data intended for the first memory location and writing the selection to  the first memory location.” 
The writing as stated above is nothing but a duplicate command associated with new memory location where the data is about to be stored. The above statement is clear as Paragraph 53 states; “The method may include selecting a secondary memory location to store data intended for the first memory location. Argument is not correct.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272- 8185.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amine Riad/
Primary Examiner